Citation Nr: 0306520	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-18 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to August 
1972, with twelve months of that service performed in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for post-
traumatic stress disorder in a November 1992 rating decision.  
The veteran was notified of this decision and of his 
appellate rights, but did not appeal the denial.

2.  Evidence submitted since the time of the RO's November 
1992 decision denying entitlement to service connection for 
post-traumatic stress disorder bears directly upon the issue 
at hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran has post-traumatic stress disorder as a 
result of his combat-related experiences in the Republic of 
Vietnam.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1992 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder is 
reopened..  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

2.  Post-traumatic stress disorder was incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.102, 3.159.

The veteran originally filed his claim of entitlement to 
service connection for post-traumatic stress disorder in 
April 1992.  He underwent VA examination in July 1992 and 
although he was diagnosed as having post-traumatic stress 
disorder, the RO denied the claim because the veteran was not 
shown to have a combat stressor.  The veteran was notified of 
this decision and of his appellate rights, but he did not 
appeal the decision.  Thus, it became final.  See 38 C.F.R. 
§ 20.1103.

In March 1999, the veteran requested that his claim of 
entitlement to service connection for post-traumatic stress 
disorder be reopened.  With that request, the veteran 
submitted a private psychiatric evaluation showing a 
diagnosis of post-traumatic stress disorder as a result of 
combat experiences.  The RO again denied the claim on the 
basis of the lack of a corroborated combat stressor.  The 
veteran appealed this decision and the RO issued a Statement 
of the Case in August 1999, which set forth the issue on 
appeal as whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for post-traumatic stress disorder.  The Board 
finds that the issue as stated in the Statement of the Case 
is the appropriate issue on appeal and although the RO 
subsequently reopened the claim implicitly by considering the 
merits of the claim, the Board is required to address the 
issue of reopening.  See Barnett v. Brown, 83 F.3d 1380 
(1996). 

Notwithstanding the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
credibility of new evidence is to be presumed when 
determining whether or not it is material to the underlying 
issue to be determined.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in November 1992 reveals that the veteran 
continues to be treated for post-traumatic stress disorder 
believed to be a result of combat experiences in the Republic 
of Vietnam.  This evidence, when considered in conjunction 
with the veteran's service personnel records showing the 
award of the Air Medal with "V" device and participation in 
phases II and III of the Vietnam Counteroffensive as a 
helicopter mechanic, is suggestive of the veteran's 
participation in combat with the enemy.  Thus, the Board 
finds that the evidence submitted since the last final 
decision bears directly on the issue at hand and the claim 
must be reopened in order to fairly decide the claim.  
Accordingly, the veteran's claim is reopened and will be 
decided on the merits.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record shows that the veteran served as a 
helicopter mechanic during his twelve month tour in the 
Republic of Vietnam and that he was awarded the Air Medal 
with "V" device.  The veteran asserts that as a helicopter 
mechanic, he performed the duties of door gunner on many 
occasions, carried an M60 machine gun, and engaged in combat 
with the enemy on numerous occasions.  Although the 
decoration awarded the veteran is not definitive of his 
participation in combat, it is considered as one piece of 
evidence highly suggestive of such service.  This decoration 
considered in conjunction with the veteran's participation in 
two campaigns as a helicopter mechanic attached to an 
infantry division while stationed in the Republic of Vietnam 
is strong evidence in favor of finding that he participated 
in combat with the enemy.

The medical evidence of record reveals that the veteran has 
consistently maintained that he began experiencing 
psychiatric symptoms in 1992, including intrusive thoughts of 
his experiences in Vietnam, flashbacks to his combat 
experiences, and nightmares of various experiences in the 
Republic of Vietnam.  Although he was not diagnosed as having 
post-traumatic stress disorder following several VA 
examinations, he was diagnosed as having that disorder by 
other VA examiners and private psychiatrists.  In fact, the 
VA psychiatrist who examined the veteran in February 2000 
(and did not diagnose post-traumatic stress disorder) 
recommended that the veteran be evaluated on an inpatient 
basis, having found that the combat experiences described by 
the veteran were sufficient stressors and that the veteran 
appeared to have been exposed to trauma.

VA treatment records dated in 2002, reflect a diagnosis of 
and treatment for post-traumatic stress disorder associated 
with combat experiences.  The psychiatrist who evaluated the 
veteran during treatment in June 2002 specifically found that 
the veteran had post-traumatic stress disorder with 
depression as a result of combat experiences and psychosocial 
stressors.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran engaged in combat with the enemy as a 
helicopter mechanic during his tour in the Republic of 
Vietnam and, as a consequence of that experience, he 
developed post-traumatic stress disorder.  He has 
consistently reported his combat stressors and the record 
contains more than one diagnosis of post-traumatic stress 
disorder that conforms to the DSM-IV and is supported by the 
findings of a medical examiner.  Consequently, service 
connection for post-traumatic stress disorder is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.

Service connection for post-traumatic stress disorder is 
granted subject to the laws and regulations governing the 
award of monetary benefits.




	                        
____________________________________________
	David S. Nelson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

